Title: From James Madison to Richard Peters, 17 December 1823
From: Madison, James
To: Peters, Richard


        
          Dear Sir,
          Montpellier, Decr. 17, 1823.
        
        I return my thanks for the agricultural Almanack for the coming year, the value of which is not a little enhanced by your instructive contributions.
        You take a refuting notice of the opinion that the grains of wheat are the ridus [sic] of the Hessian fly. This error commenced the appearance of the insect among us, and threatened to injure the foreign market for that great staple. The danger was obviated by seasonable & authentic explanations. Some years ago the same notion was revived. Being then a resident at Washington, I happened to received [sic] a sample of wheat from Algiers. It came in a close bag, which without being opened, was put into a room in the basement story of the President’s House, where it remained for several weeks. It was then sent in the same state, late in the autumn, to my overseer in Virginia, who informed me that it was duly sown, but like other wheats in the following spring, was ruined by the Hessian fly. As I had no

reason to distrust his statement, and as it is understood that the insect does not exist out of America, pretty certainly not in Algiers, I always considered the case as conclusive against the deposit of its egg in the grain of wheat. It appears indeed to be well ascertained now that the egg is dropped on the young blade, & that the maggots [sic], as soon as hatched, finds its way down to the position best suited to its security & growth; and there remains feeding on the sap of the stalk till it reaches the stage for its transformation.
        You justly remark that the Potato (Sol: Tuber) becomes waxy in our warm climates tho’ a native of Chili [sic] & Peru. Quer: whether it was not discovered among mountains at an elevation equivalent to colder latitudes? I have not at hand the means of testing the fact. I wish you health and every other ingrediant [sic] in a happy life.
        
          James Madison
        
      